Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 25, 2015

                                     No. 04-12-00108-CV

           IN THE INTEREST OF M.G.N. AND A.C.N., MINOR CHILDREN,

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2008-CI-17947
                        Honorable Antonia Arteaga, Judge Presiding


                                       ORDER

        On July 29, 2015, this court issued its opinion and judgment. Appellant filed a motion
for rehearing. The Court requests that Appellee file a response on or before September 4, 2015.
See TEX. R. APP. P. 49.2.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court